Citation Nr: 0822023	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-21 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to July 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from February and March 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. 


FINDINGS OF FACT

1.  The veteran did not incur COPD in service. 

2.  The veteran is not currently diagnosed as having 
emphysema.


CONCLUSIONS OF LAW

1.  Service connection for COPD is not established.  38 
U.S.C.A. §§ 1103, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.300, 3.303, 3.304 (2007).

2.  Service connection for emphysema is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in September 2005.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed conditions.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)

VA has obtained the veteran's service treatment records and 
assisted the veteran in obtaining evidence.  The Board notes 
that the RO attempted to obtain records from the Holy Trinity 
Hospital, but that its request was returned as undeliverable 
because the veteran provided inadequate information.  
Accordingly, no further development is necessary in this 
regard.  See 38 C.F.R. § 3.159(c)(1)(i) (2007).  It is not 
necessary to obtain medical opinions as to the etiology of 
the veteran's claimed disorders because there is no evidence 
establishing that a disease or injury occurred in service, no 
current diagnosis of emphysema and there is no indication 
that COPD may be related to service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  In the absence of proof 
of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service treatment records do not contain 
diagnoses of COPD or emphysema.  They do note positive PPD 
converters in August 1964 and June 1975; however, the service 
treatment records do not show any active disease process 
associated with these test results.  The latest in-service 
report of medical examination dated in February 1989 showed 
normal lungs, chest and heart.  A March 1990 chest x-ray was 
interpreted as within normal limits. 

Of record are treatment records from St. Luke's Medical 
Center and the Central Luzon Doctors' Hospital.  These 
records include a November 2001 chest x-ray which was 
interpreted as showing an "essentially normal chest."  
Records also show diagnosis of COPD in January 2006.  They do 
not show any diagnosis of emphysema and they do not relate 
COPD to the veteran's period of service.  

In his notice of disagreement and VA Form 9, Substantive 
Appeal, the veteran related that he believed that his claimed 
disorders were caused by smoking in service, which he said he 
undertook because of stress.  For claims filed after June 9, 
1998, such as the claims considered herein (filed in August 
2005), a disability will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  This is not 
a case where it is asserted that a service-connected 
disability caused the veteran to use tobacco products after 
service.  See VAOPGCPREC 6-2003.  In fact, service connection 
is not in effect for any disabilities.  

Entitlement to service connection for COPD is not 
established.  The veteran's service treatment records do not 
show diagnosis of COPD.  The veteran was not diagnosed as 
having COPD until 2006, approximately 16 years following his 
discharge from service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Moreover, none of the competent 
evidence of record attributes COPD to service.  As the 
preponderance of the evidence is against the claim, service 
connection for COPD must be denied.

The evidence does not show diagnosis of emphysema.  In the 
absence of a current diagnosis of emphysema, service 
connection cannot be established.  See Brammer v. Derwinski, 
3 Vet. App. at 225.  Accordingly, this claim is likewise 
denied.  


ORDER

Entitlement to service connection for emphysema is denied.

Entitlement to service connection for COPD is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


